Exhibit 10.3

NAMED EXECUTIVE OFFICER PERFORMANCE INCENTIVE COMPENSATION (2008)

The following information relates to certain performance incentive compensation
for the Named Executive Officers of Franklin Resources, Inc. (the “Company”) as
of January 31, 2008.1 This information was previously disclosed in the Company’s
proxy statement for its 2008 annual meeting of stockholders.

2008 CEO Incentive Compensation. With respect to potential incentive
compensation for Gregory E. Johnson, the Company’s Chief Executive Officer
(“CEO”) in fiscal year 2008, the Compensation Committee decided to continue its
philosophy of linking the majority of the CEO’s potential compensation to the
achievement of specified performance measures by the Company. Similar to the
structure of fiscal year 2007 incentive compensation, the Committee set
performance goals based upon the Company’s operating profit margin percentage
and the combined average of the percentage growth of diluted earnings per share
(“DEPS”) and pre-tax operating income when compared to the previous year
(“PTOI”). For the purposes of this incentive program, “operating profit margin”
is generally defined as operating income divided by total operating revenues,
and “pre-tax operating income” is generally defined as total operating revenue
less total operating expenses determined on a consolidated basis. The
performance targets and potential compensation set by the Committee are included
below:

 

2008 Operating Profit Margin %

   Compensation Opportunity

less than 24%

   $ 0

24% to < 28%

   $ 1,680,000

28% to < 33%

   $ 1,890,000

33% or greater

   $ 2,100,000

2008 DEPS & PTOI Percentage Growth

   Compensation Opportunity

less than 5%

   $ 0

5% to < 10%

   $ 980,000

10% to < 15%

   $ 2,450,000

15% to < 20%

   $ 3,920,000

20% or greater

   $ 4,900,000

As with previous performance awards, the Committee retains its authority and
discretion to reduce the CEO’s incentive based pay whether or not the Company
achieves the financial performance goals set for it.

Supplemental CEO Long-Term Incentive Compensation. During its review of Company
performance and incentive compensation for fiscal year 2007, the Compensation
Committee reaffirmed its belief that the Company’s performance should not only
be evaluated on an individual basis, but also in comparison to other companies
in its industry. In order to incent the CEO to direct the Company to perform at
a high level compared to other companies in its industry, the Committee
determined that it was advisable to establish a supplemental long-term component
to CEO compensation that was linked to such measures. The Committee has
therefore established a new incentive program under which the Company’s average
performance over the three-year period from fiscal year 2008 through fiscal year
2010 would be compared to peer companies for the following three measures:
(i) net sales growth of U.S. retail open ended funds, (ii) net sales growth of
international retail open ended funds, and (iii) Company mutual fund investment
performance. The CEO’s total potential incentive compensation under these three
measures is 24,639 shares of the Company’s common stock, subject to meeting the
specified performance goals described below.

 

1

The Named Executive Officers are the Company’s principal executive officer,
principal financial officer, and each of the three most highly compensated
executive officers of the Company for the fiscal year ended September 30, 2007,
as set forth in the Company’s proxy statement for its 2008 annual meeting of
stockholders and who continue to serve the Company in such capacity as of the
date this Exhibit is filed on Form 8-K.



--------------------------------------------------------------------------------

Under each of the net sales growth measures the CEO has the potential to earn
the following compensation if the Company’s average performance at the end of
fiscal year 2010 ranks within the following ranges when compared with its
industry peer groups:

 

Net Sales Growth vs. Peers

   Compensation Opportunity

less than 50 percentile

   0 shares

50 to < 65 percentile

   3,080 shares

65 to < 75 percentile

   4,620 shares

75 percentile or greater

   6,160 shares

Under the fund performance measure, the Company’s fund assets are evaluated on
whether or not they fall within the top two quartiles of industry peer group
fund asset rankings. More specifically if, at the end of fiscal year 2010, the
percentage of the Company’s fund assets that fall within the top two quartiles
is within the following ranges, the CEO has the potential to earn the following
compensation:

 

Fund Performance vs. Peers

   Compensation Opportunity

less than 60%

   0 shares

60% to < 65%

   6,160 shares

65% to < 75%

   9,240 shares

75% or greater

   12,319 shares

In evaluating performance with regard to each of these measures, the Company
will use third-party information sources for industry peer group rankings. For
Company mutual fund performance, data as reported by Morningstar, Lipper and
MicroPal will be utilized. Peer data as provided by the Investment Company
Institute will be used in evaluating U.S. sales flows, and Feri Rating &
Research will be the data source for peer international sales flows.

2008 Senior Executive Incentive Compensation. For fiscal year 2008, the
Compensation Committee determined that a portion of the compensation of the
named executive officers (excluding the CEO, the “Senior Executives”) should
also be directly linked to Company-wide performance measures.

The Committee found that while the business unit performance objectives set for
individual Senior Executives were an important method in achieving improved
overall Company performance, a more direct link between Company-wide performance
and compensation would serve to ensure that such executives also remained
attentive to the Company’s overall performance. The Committee therefore
established performance targets (under the Company’s amended 2004 Key Executive
Incentive Plan) for each Senior Executive that are identical to the CEO’s. These
financial performance goals and key strategic objectives establish the maximum
amount of funding,

 

2



--------------------------------------------------------------------------------

and also the maximum possible payout for the four Senior Executives for the
fiscal year under this plan. The funding opportunity based on performance
measures are as outlined below:

 

2008 Operating Profit Margin %

   Compensation Opportunity %  

less than 24%

   No payout  

24% to < 28%

   80 %

28% to < 33%

   90 %

33% or greater

   100 %

2008 DEPS & PTOI Percentage Growth

   Compensation Opportunity %  

less than 5%

   No payout  

5% to < 10%

   20 %

10% to < 15%

   50 %

15% to < 20%

   80 %

20% or greater

   100 %

The maximum dollar amount of the potential incentive compensation payable to
each Senior Executive under each of these performance targets is indicated
below:

 

Senior Executive

   Operating Profit Margin %    EPS & PTOI % Growth

Vijay C. Advani

   $ 720,000    $ 1,680,000

Jennifer J. Bolt

   $ 420,000    $ 980,000

Kenneth A. Lewis

   $ 420,000    $ 980,000

William Y. Yun

   $ 420,000    $ 980,000

 

3